PRECEDENTIAL


         UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT
                           ______


                         No. 12-3959
                           ______


                  LAWRENCE THOMAS,
                             Appellant

                              v.

   CUMBERLAND COUNTY; GLENN SANDERS, both
individually and in his official capacity as the Warden of the
 Cumberland County Correctional Facility; CORRECTIONS
 OFFICER MARTINEZ, both individually and in his official
capacity as a Correctional Officer; JOHN DOES 1-10, sued in
    their individual and official capacities; LIEUTENANT
   MICHAEL PALAU, both Individually and in his official
    capacity as a Policy Maker of Cumberland County Jail;
 CAPTAIN KENNETH LANCKEN, both individually and in
 his official capacity as Policy Maker of Cumberland County
  Jail; CORRECTIONAL OFFICER JAMES H. WILDE, III
 both individually and in his official Capacity as Correctional
                             Officer
                           ______
  On Appeal from the United States District Court for the
                 District of New Jersey
               (D. N.J. No. 1-09-cv-01323)
       District Judge: Honorable Jerome B. Simandle
                          ______


                 Argued October 30, 2013
Before: FISHER, JORDAN and SLOVITER, Circuit Judges.


                  (Filed: April 11, 2014 )


Lauren Plevinsky, Esq.
William A. Riback, Esq. ARGUED
132 North Haddon Avenue
Haddonfield, NJ 08033

Steven L. Rothman, Esq. ARGUED
Lipman, Antonelli, Batt, Dunlap, Wodlinger & Gilson
110 North 6th Street
P.O. Box 729
Vineland, NJ 08362



                          ______


               OPINION OF THE COURT
                          ______




                             2
FISHER, Circuit Judge.


       Lawrence Thomas brought this suit under 42 U.S.C.
§ 1983 and the New Jersey Civil Rights Act, N.J. Stat. Ann.
§ 10:6-2, after he sustained an attack at the hands of other
inmates at the Cumberland County Correctional Facility (the
“CCCF”). The attack occurred after a several-minute long
verbal argument between Thomas and a group of inmates in
the presence of corrections officers. Thomas brought suit
against Cumberland County and policymakers at the prison
(together, the “County”) for, among other things, their failure
to properly train corrections officers in conflict de-escalation
and intervention techniques. The District Court granted
summary judgment in the County’s favor on Thomas’s
failure-to-train claim. For the reasons that follow, we will
vacate the District Court’s order.




                               3
                               I.
                              A.
       Lawrence Thomas entered Cumberland County’s
custody on June 4, 2008. 1 He was confined in the CCCF
pending trial for shoplifting and failing to pay fines that he
had incurred. He was assigned to the “D-Pod,” a group of
holding cells in the CCCF. The D-Pod is relatively small,
housing only around 100 detainees. It has two levels, and the
upper level is open to the lower level with stairs that connect
the two. It houses minimum and medium security detainees.
Thomas was a minimum security detainee.
        The CCCF is considered a tough prison, due in large
part to gang activity. At least four or five fights are seen and
reported every day, and up to twenty or thirty are estimated to
be unseen and unreported. The County knew of these
conditions by way of incident reports filed for the fights that
are seen and reported.
       During his detention, Thomas developed a reputation
as a bully. He was known for stealing others’ food. This suit
concerns Thomas’s conflict with a group of inmates in the D-
Pod, which occurred on July 27, 2008. Two corrections
officers were on duty in the D-Pod that day – Corrections
Officer Fernando Martinez (“Officer Martinez”) and
Corrections Officer James Wilde (“Officer Wilde”). Thomas




       1
        This account of the facts derives from evidence in the
summary judgment record and construes the evidence in the
light most favorable to Thomas.




                               4
claims he was “bartering” for food, 2 and after acquiring rice
and soup, he left his cell to microwave the food. When he
exited, he found that a crowd of about twelve inmates had
gathered outside of his cell. Officer Martinez was also among
the crowd. The inmates were angry with Thomas, believing
that he had stolen food.
        The argument, which began outside of Thomas’s cell
on the upper level of the D-Pod, grew into a heated verbal
dispute that lasted for several minutes. Throughout the
argument, Officer Martinez was with the crowd while Officer
Wilde was at his desk on the lower level of the D-Pod. At
some point, Officer Martinez said something along the lines
of, “If you guys don’t fight or break it up, I’m going to lock
everybody down.” (PA 91, 154). In response to this
statement, the crowd of inmates laughed. The statement did
not cause the crowd to disperse.
        While Thomas, Officer Martinez, and the crowd were
on the upper level, another inmate, Leonardo Santiago, yelled
from the lower level, “If you want to take stuff from people,
come down here and take stuff from me.” (PA 120, 150). At
this time, Thomas began to make his way downstairs to the
lower level, allegedly to seek the protection of Officer




      2
         Thomas states that he was “bartering” – he was
borrowing food and would pay it back with double the
amount on commissary day. Other inmates described his
actions as stealing.




                              5
Wilde. 3 As he headed down, other inmates started yelling
explicit threats of violence at Thomas, both from the lower
level and from the crowd behind him on the stairs and on the
upper level.
        Thomas stated that when he reached the lower level,
the crowd was blocking his path to Officer Wilde’s desk. He
moved towards Santiago’s cell. Within fifteen or twenty
seconds after Thomas reached the lower level, Santiago
struck Thomas. Santiago stated that he struck Thomas
partially in self-defense, because Thomas was approaching
him in a threatening manner. Officer Martinez attempted to
restrain Santiago, but at this time, another inmate, Michael
Cruz, struck Thomas twice. When Thomas was injured,
Officer Martinez was immediately next to him. Officer
Martinez yelled for everyone to lock down, and the inmates
reluctantly complied. The total time that elapsed between the
beginning of the argument on the upper level and the violence
that erupted on the lower level was three or four minutes.
       Neither Officer Martinez nor Officer Wilde took any
action to quell the unrest as the argument progressed. One
inmate testified that he could tell that a fight was imminent
and wanted to see a fight happen. Other inmates stated that
the officers could and should have stopped the argument
before the violence occurred.               Officer Martinez
acknowledged that he saw the entire incident. Thomas
suffered a serious eye injury and a concussion. He was left
with no sight in one eye.
      3
        Other inmates stated that Thomas was heading
downstairs in an aggressive manner to confront Santiago.
Thomas, by contrast, maintained that he was heading down to
the lower level in order to reach and seek protection from
Officer Wilde.




                             6
       In New Jersey, new corrections officers must complete
pre-service training and Academy training. The CCCF
provides a three-week pre-service training program with
materials from the state. New corrections officers are
required to complete this program prior to assuming their
duties. A corrections officer must then complete state-
provided Academy training within the first twelve to eighteen
months of employment. The CCCF does not, as a part of its
pre-service training, include training on de-escalating or
intervening in conflicts before violence occurs. The officers
do not receive specific training on calling for back-up;
instead, they must use their discretion based on the training
that they do receive. Both Officer Martinez and Officer
Wilde had completed pre-service training, but because they
had been working at the CCCF for less than one year, they
had not yet completed Academy training.
        Thomas obtained an expert report from Dr. Richard
Kiekbusch regarding the need for de-escalation and
intervention training and the failure to intervene in this
situation. Dr. Kiekbusch, a professor of criminology, has
over twenty years of experience in correctional
administration. Dr. Kiekbusch reviewed materials in the
summary judgment record and also relied on materials on
national standards for prison training, with which he was
familiar. He observed that the CCCF does not have any
training on defusing a volatile situation with an inmate, de-
escalating inmate tension, intervening in situations of inmate
unrest, or calling for back-up when control requires additional
personnel. He explained that prison training programs across
the country proactively address the use of intervention and
de-escalation skills and calling for back-up to defuse inmate
tension and unrest.




                              7
       Dr. Kiekbusch observed that the CCCF administration
“failed to provide pre-service training to its correctional
officers regarding the de-escalation of inmate tension and
unrest and calling for back-up in situations in which
maintaining control of the inmates under their supervision has
exceeded, or is likely to exceed, the capabilities of those
officers.” (PA 56). He concluded that Officer Martinez
failed to intervene in the rising inmate tension or call for
back-up to help quell the argument and that Officer
Martinez’s failure to intervene contributed to the injuries that
Thomas sustained. Based upon his education, training, and
experience in jail management, Dr. Kiekbusch found that the
CCCF’s failure to provide training on de-escalation,
intervention, and when to call for back-up “to be a careless
and dangerous practice, and one which reflects a deliberate
indifference to inmate health and safety.” (PA 61).
                               B.
       Thomas filed a complaint in the United States District
Court for the District of New Jersey. He later filed a second
amended complaint that included claims under 42 U.S.C.
§ 1983 and the New Jersey Civil Rights Act, N.J. Stat. Ann.
§ 10:6-2. The complaint named Cumberland County and
policymakers at the prison along with Officers Martinez and
Wilde as defendants.
       On April 5, 2011, all defendants filed a motion for
summary judgment and a motion to exclude the expert
testimony of Dr. Kiekbusch. The District Court granted
summary judgment on all claims against the County and
Officer Wilde. It denied summary judgment with respect to
Thomas’s claims against Officer Martinez for failure to
protect, failure to intervene, and incitement. It also denied the
motion to exclude Dr. Kiekbusch’s expert testimony.




                               8
       Thomas’s claims against Officer Martinez proceeded
to trial. The jury found in favor of Officer Martinez,
concluding that he was aware of the danger that Thomas
faced, but was not willfully indifferent. The District Court
entered final judgment and Thomas filed a timely notice of
appeal. Thomas appeals only the District Court’s grant of
summary judgment in the County’s favor on the section 1983
failure-to-train claim.
                              II.
      The District Court had jurisdiction under 28 U.S.C.
§ 1331. This Court has jurisdiction pursuant to 28 U.S.C.
§ 1291.
        “We review the District Court’s disposition of a
summary judgment motion de novo, applying the same
standard as the District Court.” Doe v. Luzerne Cnty., 660
F.3d 169, 174 (3d Cir. 2011). Summary judgment is proper
“if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). “An issue is genuine
only if there is a sufficient evidentiary basis on which a
reasonable jury could find for the non-moving party, and a
factual dispute is material only if it might affect the outcome
of the suit under governing law.” Kaucher v. Cnty. of Bucks,
455 F.3d 418, 423 (3d Cir. 2006) (citing Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986)). In conducting our
review, we view the record in the light most favorable to the
non-moving party and draw all reasonable inferences in that
party’s favor. Bowers v. Nat’l Collegiate Athletic Ass’n, 475
F.3d 524, 535 (3d Cir. 2007). A motion for summary
judgment is properly denied if “a fair-minded jury could
return a verdict for the plaintiff on the evidence presented.”
Anderson, 477 U.S. at 252.




                               9
                             III.
        The sole issue on appeal is the County’s municipal
liability under section 1983 for its failure to provide pre-
service training on conflict de-escalation and intervention
techniques. A municipality cannot be held liable for the
unconstitutional acts of its employees on a theory of
respondeat superior. Monell v. Dep’t of Soc. Servs., 436 U.S.
658, 691 (1978). A plaintiff seeking to hold a municipality
liable under section 1983 must demonstrate that the violation
of rights was caused by the municipality’s policy or custom.
Id. at 690-91. Liability is imposed “when the policy or
custom itself violates the Constitution or when the policy or
custom, while not unconstitutional itself, is the ‘moving
force’ behind the constitutional tort of one of its employees.”
Colburn v. Upper Darby Twp., 946 F.2d 1017, 1027 (3d Cir.
1991) (quoting Polk Cnty. v. Dodson, 454 U.S. 312, 326
(1981)).
       Where the policy “concerns a failure to train or
supervise municipal employees, liability under section 1983
requires a showing that the failure amounts to ‘deliberate
indifference’ to the rights of persons with whom those
employees will come into contact.” Carter v. City of Phila.,
181 F.3d 339, 357 (3d Cir. 1999) (quoting City of Canton,
Ohio v. Harris, 489 U.S. 378, 388 (1989) (“Canton”)).
Additionally, “the identified deficiency in a city’s training
program must be closely related to the ultimate injury;” or in
other words, “the deficiency in training [must have] actually
caused” the constitutional violation. Canton, 489 U.S. at 391.
       The parties do not challenge the existence of a policy
or of a constitutional violation on appeal. The relevant policy
for the purposes of municipal liability is the County’s
decision not to provide conflict de-escalation and intervention




                              10
training as a part of pre-service training for corrections
officers. The alleged constitutional violation stems from the
officers’ failure to “take reasonable measures to protect
prisoners from violence at the hands of other prisoners.” 4
Hamilton v. Leavy, 117 F.3d 742, 746 (3d Cir. 1997) (internal
quotation marks omitted). We will focus on whether the
failure to provide pre-service training on conflict de-
escalation and intervention amounts to deliberate
indifference, and whether this deficiency in training caused
Thomas’s injury.
                              A.
        “‘[D]eliberate indifference’ is a stringent standard of
fault, requiring proof that a municipal actor disregarded a
known or obvious consequence of his action.” Bd. of Cnty.
       4
         This duty to protect a prisoner from other prisoners
has been read as a limitation on punishment from the Eighth
Amendment’s prohibition against cruel and unusual
punishment. Hamilton v. Leavy, 117 F.3d 742, 746 (3d Cir.
1997). As a pretrial detainee, Thomas is not subject to the
Eighth Amendment’s protections; rather, the Fourteenth
Amendment’s Due Process Clause governs. A.M. ex rel.
J.M.K. v. Luzerne Cnty. Juvenile Det. Ctr., 372 F.3d 572, 579
(3d Cir. 2004). This Court has applied the same standard to a
failure-to-protect claim under the Fourteenth Amendment as
under the Eighth Amendment. Id. A prisoner has a valid
failure-to-protect claim if the prison official shows
“‘deliberate indifference’ to a substantial risk of serious harm
to an inmate.” Farmer v. Brennan, 511 U.S. 825, 828 (1994).
Officer Martinez’s failure to protect Thomas, on which the
District Court denied summary judgment, is therefore the
relevant constitutional injury for the purposes of the County’s
municipal liability.




                              11
Comm’rs of Bryan Cnty., Okl. v. Brown, 520 U.S. 397, 410
(1997) (“Bryan Cnty.”). Ordinarily, “[a] pattern of similar
constitutional violations by untrained employees” is
necessary “to demonstrate deliberate indifference for
purposes of failure to train.” Connick v. Thompson, -- U.S. --,
--, 131 S. Ct. 1350, 1360 (2011). “Without notice that a
course of training is deficient in a particular respect,
decisionmakers can hardly be said to have deliberately chosen
a training program that will cause violations of constitutional
rights.”    Id.   A pattern of violations puts municipal
decisionmakers on notice that a new program is necessary,
and “[t]heir continued adherence to an approach that they
know or should know has failed to prevent tortious conduct
by employees may establish the conscious disregard for the
consequences of their action – the ‘deliberate indifference’ –
necessary to trigger municipal liability.” Bryan Cnty., 520
U.S. at 407.
        Nevertheless, the Supreme Court posited in Canton
that in certain situations, the need for training “can be said to
be ‘so obvious,’ that failure to do so could properly be
characterized as ‘deliberate indifference’ to constitutional
rights” even without a pattern of constitutional violations.
489 U.S. at 390 n.10. The Court offered a hypothetical
example of this “single-incident” failure-to-train liability.
Because “city policymakers know to a moral certainty that
their police officers will be required to arrest fleeing felons,”
if the city arms the officers with firearms, “the need to train
officers in the constitutional limitations on the use of deadly
force” is “so obvious” that a failure to provide such training
could provide a basis for single-incident municipal liability.
Id. Liability in single-incident cases depends on “[t]he
likelihood that the situation will recur and the predictability




                               12
that an officer lacking specific tools to handle that situation
will violate citizens’ rights.” Bryan Cnty., 520 U.S. at 409.
        The Supreme Court recently examined the
applicability of single-incident liability in Connick v.
Thompson, where an exonerated convict sought to hold the
New Orleans District Attorney liable for failing to train
prosecutors on discovery disclosure obligations under Brady
v. Maryland, 373 U.S. 83 (1963), with respect to the specific
types of evidence in his case. Connick, 131 S. Ct. at 1355. In
finding that the failure to train did not “fall within the narrow
range of Canton’s hypothesized single-incident liability,”
Connick, 131 S. Ct. at 1361, the Court highlighted
prosecutors’ legal training and professional obligations,
which differentiate them from other public employees. Id. at
1361-63. Unlike armed police officers who “must sometimes
make split-second decisions with life-or-death consequences”
and have no reason to be “familiar with the constitutional
constraints on the use of deadly force,” id. at 1361,
“[p]rosecutors are not only equipped but are also ethically
bound to know what Brady entails and to perform legal
research when they are uncertain,” id. at 1363. “In light of
this regime of legal training and professional responsibility,
recurring constitutional violations are not the ‘obvious
consequence’ of failing to provide prosecutors with formal in-
house training about how to obey the law.” Id. (quoting
Bryan Cnty., 520 U.S. at 409). The Court also differentiated
the situation from the example in Canton due to “the nuance
of the allegedly necessary training.” Id. Because prosecutors
were familiar with the general Brady rule, Thompson’s claim
relied on a failure to train “about particular Brady evidence or
the specific scenario related to the violation in his case,” and
“[t]hat sort of nuance simply cannot support an inference of
deliberate indifference.” Id.




                               13
       We have previously found that a single-incident
constitutional violation was sufficient to preclude summary
judgment on a failure-to-train claim against a municipality.
In Berg v. County of Allegheny, the plaintiff was wrongly
arrested pursuant to a warrant that was erroneously issued
when a clerk transposed two numbers. 219 F.3d 261, 266 (3d
Cir. 2000). The plaintiff sought to hold the county liable for
its poor training procedures on the warrant-creation process.
Id. at 275. We held that summary judgment was not
appropriate, because “[h]aving employed a design where the
slip of a finger could result in wrongful arrest and
imprisonment, there remains an issue of fact whether the
County was deliberately indifferent to an obvious risk.” Id. at
277. The failure to provide protective measures and training
to prevent the mistake was “comparable to ‘a failure to equip
law enforcement officers with specific tools to handle
recurring situations.’” Id. (quoting Bryan Cnty., 520 U.S. at
409).
        We have also previously addressed a failure-to-train
case involving the need for conflict de-escalation training. In
A.M. ex rel. J.M.K. v. Luzerne County Juvenile Detention
Center, a child confined in a juvenile facility who was
physically assaulted by other residents sought to hold the
facility liable for its lack of training on conflict de-escalation
and management of youth behavior. 372 F.3d 572, 575, 580
(3d Cir. 2004). The facility had offered no training on de-
escalating conflicts or identifying children who could be
victimized by others. Id. The plaintiff presented expert
opinion evidence that the training program was not adequate
and did not meet nationally recognized standards. Id. at 582.
We observed that “the evidence supports an inference that the
potential for conflict between residents of the Center was
high” and concluded that “the evidence concerning the




                               14
Center’s failure to train its child-care workers in areas that
would reduce the risk of a resident being deprived of his
constitutional right to security and well-being was sufficient
to prevent the grant of summary judgment.” Id. at 583.
        Thomas advances a single-incident theory of liability,
arguing that a jury could find that the CCCF was deliberately
indifferent “when ‘patently obvious’ standards, widely-
accepted national standard[s] and training relevant to inmate
safety were disregarded, at the same time their Corrections
Officers were confronting a combustible jail.” (Appellant’s
Br., at 10). To find deliberate indifference from a single-
incident violation, the risk of Thomas’s injury must be a
“highly predictable consequence” of the CCCF’s failure to
provide de-escalation and intervention training as a part of
pre-service training for corrections officers. Connick, 131 S.
Ct. at 1361.
        Thomas put forward evidence that fights regularly
occurred in the prison. While these fights are not sufficient to
create a pattern of violations, because there is scant evidence
that they resulted in constitutional violations, they are
relevant to whether his injury was a “highly predictable
consequence” of the failure to train on de-escalation
techniques for single-incident liability. A reasonable jury
could conclude based on the frequency of fights and the
volatile nature of the prison that the “predictability that an
officer lacking [de-escalation and intervention training] to
handle that situation will violate rights” and the “likelihood
that the situation will recur” demonstrate deliberate
indifference on the County’s part. Bryan Cnty., 520 U.S. at
409. Thomas also provided expert opinion evidence that the
failure to provide conflict de-escalation and intervention
training was a careless and dangerous practice not aligned
with prevailing standards. Viewing the evidence in the




                              15
record, including Dr. Kiekbusch’s expert opinion, in the light
most favorable to Thomas, a reasonable jury could find that
the County acted with deliberate indifference.
       Thomas’s case for single-incident liability falls
somewhere between the plainly obvious need to train armed
police officers “in the constitutional limitations on the use of
deadly force” in Canton, 489 U.S. at 390 n.10, and the lack of
such an obvious need in Connick, where prosecutors had a
legal education and ethical obligations and the allegedly
necessary training was nuanced, 131 S. Ct. at 1363.
However, the case here is more similar to the hypothetical in
Canton than to the situation in Connick. Like the police
officers in Canton, corrections officers have no reason to
know how or when to de-escalate a conflict to avoid a
constitutional violation for failure to protect. Given the
frequency of fights occurring between inmates in the CCCF
that could lead to constitutional violations for failure to
protect, the lack of training here is akin to “a failure to equip
law enforcement officers with specific tools to handle
recurring situations.”      Bryan Cnty., 520 U.S. at 409
(discussing the single-incident hypothetical in Canton, 489
U.S. at 390 n.10).
       In contrast to Connick, the officers here have no reason
to have an independent education, knowledge base, or ethical
duty that would prepare them to handle the volatile conflicts
that might lead to inmate-on-inmate violence. Also unlike in
Connick, there is no nuance to the training Thomas seeks to
require. While the prosecutors in Connick had some
knowledge of Brady’s requirements, corrections officers had
no de-escalation or intervention training as a part of their pre-
service training.




                               16
        Thomas’s case is not precisely analogous to either
Berg or A.M. ex rel. J.M.K., but there are enough similarities
such that the District Court should not have precluded the
factual issues underlying the deliberate indifference
determination from going to a jury. Like in Berg, the County
“fail[ed] to provide protective measures and fail safes” to
prevent mistakes in a situation that occurs frequently. 219
F.3d at 277. And similar to A.M. ex rel. J.M.K., the potential
for conflict was high and there was a complete lack of
training on de-escalation and intervention. While the juvenile
facility and the series of assaults on the plaintiff in A.M. ex
rel. J.M.K. differentiate it from this case, these differences do
not justify discounting factual issues to conclude that the
County was not deliberately indifferent as a matter of law.
We therefore hold that there was sufficient evidence for the
question of whether the County acted with deliberate
indifference to survive summary judgment and proceed to a
jury.
                               B.
       In addition to deliberate indifference, “City of Canton
teaches that to sustain a claim based on a failure to train
theory, ‘the identified deficiency in [the] training program
must be closely related to the ultimate [constitutional]
injury.’” Colburn, 946 F.2d at 1028 (alterations in original)
(quoting Canton, 489 U.S. at 391). The failure to train must
have “a causal nexus with [the plaintiff’s] injury.” Id. at
1030. In analyzing causation, “the focus must be on
adequacy of the training program in relation to the tasks the
particular officers must perform.” Canton, 489 U.S. at 390.
Liability cannot rest only on a showing that the employees
“could have been better trained or that additional training was
available that would have reduced the overall risk of
constitutional injury.” Colburn, 946 F.2d at 1029-30. Rather,




                               17
the causation inquiry focuses on whether “the injury [could]
have been avoided had the employee been trained under a
program that was not deficient in the identified respect.”
Canton, 489 U.S. at 391.
        Causation is a requirement for failure-to-train liability
that is separate from deliberate indifference; however, “[t]he
high degree of predictability [in a single-incident case] may
also support an inference of causation – that the
municipality’s indifference led directly to the very
consequence that was so predictable.” Bryan Cnty., 520 U.S.
at 409-10. The causation inquiry – “[p]redicting how a
hypothetically well-trained officer would have acted under
the circumstances” – “may not be an easy task for the
factfinder, particularly since matters of judgment may be
involved.” Canton, 489 U.S. at 391. Nonetheless, “judge and
jury, doing their respective jobs, will be adequate to the task.”
Id.
        Thomas put forward evidence from Santiago – the first
inmate who struck Thomas – that the officers could have
stopped the argument before violence broke out. He also
presented an inmate witness’s statement that the officers
allowed the inmates to fight. There is ample evidence in the
record that Martinez was present throughout the argument,
which lasted for several minutes, before Thomas was struck.
Thomas offered expert opinion evidence that the CCCF’s lack
of de-escalation training, among other things, contributed to
the serious injuries that Thomas sustained. Similar expert
opinion evidence was offered to preclude summary judgment
in A.M. ex rel. J.M.K. See 372 F.3d at 582 (“In [the expert’s]
opinion, the Center’s failure to train its staff and follow other
recognized standards for the operation of juvenile detention
facilities directly contributed to the inappropriate treatment of
A.M. while he was detained.”). Presented with this evidence




                               18
and using their judgment and common sense, a reasonable
jury could have concluded that the lack of training in conflict
de-escalation and intervention caused Thomas’s injuries.
                             IV.
       Viewing the evidence in the record in the light most
favorable to Thomas, we conclude that there are genuine
issues of material fact as to whether the County exhibited
deliberate indifference to the need for pre-service training in
conflict de-escalation and intervention and whether the lack
of such training bears a causal relationship to Thomas’s
injuries. Accordingly, we will vacate the District Court’s
grant of summary judgment in the County’s favor so that a
factfinder may consider these issues. We remand the case to
the District Court for further proceedings consistent with this
opinion.




                              19